82 F.3d 411
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Melvin STUBBS, Defendant-Appellant.
No. 95-7449.
United States Court of Appeals, Fourth Circuit.
Submitted April 2, 1996.Decided April 19, 1996.

M.D.N.C.
AFFIRMED.
Appeal from the United States District Court for the Middle District of North Carolina, at Rockingham.   Frank W. Bullock, Jr., Chief District Judge.  (CR-93-72, CA-94-561-3)
Melvin Stubbs, Appellant Pro Se.  Sandra Jane Hairston, Assistant United States Attorney, Raleigh, North Carolina, for Appellee.
Before WIDENER and WILKINS, Circuit Judges, and CHAPMAN, Senior Circuit Judge.
PER CURIAM:


1
Appellant appeals from the district court's order granting in part and denying in part his 28 U.S.C. § 2255 (1988) motion.   We have reviewed the record and the district court's opinion accepting the recommendation of the magistrate judge and find no reversible error.   Accordingly, we affirm substantially on the reasoning of the district court.   United States v. Stubbs, Nos.  CR-93-72;  CA-94-561-3 (M.D.N.C. Aug. 21, 1995).   We note that the district court's finding regarding the timeliness of Appellant's provision of "complete information to the government" was not clearly erroneous.  See United States v. Daughtrey, 874 F.2d 213 (4th Cir.1989);  United States Sentencing Commission, Guidelines Manual, § 3E1.1(b)(1) (Nov.1994).   In any event, the district court's decision to resentence Appellant in accordance with the plea agreement's acceptance of responsibility provisions eradicated any error that may have occurred in Appellant's original sentence.   We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED